 



Exhibit 10.11
PIPELINE LEASE AGREEMENT
     THIS PIPELINE LEASE AGREEMENT (“Lease”) is entered into the 8th day of
November, 2006 to be effective November 1, 2006, by and between TE Products
Pipeline Company, Limited Partnership, a Delaware limited partnership,
hereinafter referred to as “Lessor”, and Enterprise GC, L.P., a Delaware limited
partnership, hereinafter referred to as “Lessee”. Lessor and Lessee may be
referred to singularly as “Party” or collectively as “Parties”.
     WHEREAS, Lessor is the owner of a certain pipeline known as the P-8
Pipeline, located in Harris County, Texas, and related valves and equipment
(“Pipeline”), as well as rights-of-way, easements, licenses, permits and/or
surface sites attributable to the Pipeline (referred to as the “Rights-of-Way”),
all as described in Exhibit “A” attached hereto and made a part hereof
(collectively, the “Property”); and
     WHEREAS, Lessor desires to lease to Lessee and Lessee desires to lease from
Lessor approximately 11.6 miles of the Property upon the terms set forth herein.
     NOW, THEREFORE, for and in consideration of the mutual covenants and
promises herein contained, the sufficiency of which are hereby acknowledged, the
Parties hereto do mutually covenant and agree as follows:

1.   Property Leased. Lessor leases to Lessee, and Lessee leases from Lessor,
the Property, and Lessor grants to Lessee for the term of this Lease, the
non-exclusive right to use the Rights-of-Way associated with the Property,
subject to any approvals required pursuant to Section 4b.

2.   Term of Lease. The term of this Lease shall commence the later of the date
that Lessor no longer requires the lines for its use and Lessee is ready to use
the lines for its purposes, which is projected to be December 15, 2006
(“Effective Date”), and continue for a period of nine (9) months from the
Effective Date (“Primary Term”) and month to month thereafter until either Party
gives the other Party at least sixty (60) days prior written notice of
termination.

3.   Consideration for Lease. In consideration for the Lease of the Property,
Lessee agrees to pay Lessor a pipeline lease fee of $9,000 per month, payable by
the 10th day of each month (or if not a business day then on the next business
day following the 10th) during the term of the Pipeline Lease Agreement.

- 1 -



--------------------------------------------------------------------------------



 



4.   Ownership of Property.

  a.   Lessee shall have no right or interest in the Property except as
expressly set forth in this Lease. Warranties made by the seller or manufacturer
of any of the Property shall be assigned, for the term of this Lease, by Lessor
to Lessee.     b.   It is understood that Lessor does not own the majority of
the land on which the Pipeline is located in fee, and that Lessor’s rights in
the Rights-of-Way may be subject to conditions imposed by the fee owner of the
land on which the Pipeline is located. Such conditions may include, but are not
limited to, obtaining consent of the landowner of lease of the Property (the
“Consents”). Lease of the Property to Lessee is contingent on Lessor
successfully obtaining all Consents, and this Lease is subject to all conditions
set forth in the Rights-of-Way documents.     c.   To the extent the Parties
consummate the transactions contemplated hereby prior to obtaining a Consent
required in connection with the lease of any Property (a “Non-Leased Asset”),
such Non-Leased Asset shall be deemed to be held by Lessor at all times in
accordance with this Section 4(c). Lessor shall provide Lessee with the economic
benefits and risks associated with leasing the Non-Leased Asset, (b) Lessor
shall continue to use commercially reasonable efforts to obtain the Consent(s)
related to such Non-Leased Asset, and (c) upon Lessee’s request, Lessor shall
enforce, at Lessee’s sole cost and expense, any and all rights of Lessor against
third parties with respect to such Non-Leased Asset. Lessee shall indemnify and
hold harmless Lessor from and against any damage, loss or liability that Lessor
may suffer resulting from, arising out of, relating to, or caused by, Lessee’s
performance, breach or default under, operation of, or conditions existing,
arising or occurring with respect to, any Non-Leased Asset. Upon receipt of the
Consent related to a Non-Leased Asset, the assignment of such Non-Leased Asset
shall automatically become effective without the need for any further action on
the part of the Parties.

5.   Use, Care, Operation and Maintenance of Property.

  a.   Lessee shall use the Pipeline for transporting natural gas liquids
(“NGLs”) that are of a quality customarily accepted in its NGL pipeline
business. Lessee shall operate the Pipeline in accordance with customary and
then current good operating practices in the NGL pipeline industry.     b.  
Lessee shall comply with all laws, rules, orders and regulations prescribed by
any governmental authority having jurisdiction over the Property, and Lessee
agrees to indemnify Lessor for any violation of any such law, rule, order or
regulation

- 2 -



--------------------------------------------------------------------------------



 



      pursuant to the terms of Section 9. In addition, Lessee will maintain all
required plans, procedures and records to ensure compliance with all applicable
laws, rules, orders and regulations. Lessor shall have the right, but not the
obligation, to review all plans, records and other documentation required to be
kept by Lessee to (i) maintain compliance with any federal, state and local
laws, regulations and orders, or (ii) maintain compliance with Lessee’s
obligations hereunder.     c.   During the term hereof, Lessee shall operate and
maintain the Property at its sole cost, except that Lessor shall be responsible
for maintaining Rights-of-Way. During the term hereof, Lessee shall also
perform, or cause to be performed, at its sole risk, cost and expense, any and
all maintenance and repair necessary, in Lessee’s reasonable judgment, to keep
the Property in safe operating order and in compliance with all applicable laws
and regulations of any local, state or federal agencies having jurisdiction
thereof. Maintenance and repair costs shall be subject to the limits contained
in Section 14.     e.   Lessee shall bear the full cost of making the Property
operational to fit Lessee’s needs.     f.   Lessee will perform at its expense
any necessary aerial patrol of the Rights-of-Way associated with the Property.  
  g.   Lessee will respond to all one-call notifications and all notices of
odor, leaks or possible failures of the Pipeline. Lessee will immediately notify
Lessor of any reported leak or failure (“Failure”). In addition, Lessee shall
make all required notifications to the appropriate federal, state or local
governmental bodies or agencies of any Failures. Lessor shall have the right,
but not the obligation, to respond in cooperation with Lessee to any reported or
suspected Failure with Lessor’s personnel and clean-up contractors. Lessee shall
be responsible for and shall direct and control any clean-up and repair of the
Pipeline following any Failure; provided, however, Lessor may respond to any
Failure without Lessee’s direction and control but at Lessee’s cost if Lessor
determines, in its good faith discretion, that Lessee is not properly responding
to such Failure.

6.   Alterations to the Property. Lessee may perform alterations to the
Property, at its sole risk and expense, only upon the prior written consent of
Lessor, which consent shall not be unreasonably withheld. Any tests to the
Pipeline made by Lessee, for any reason, shall be at the sole cost and risk of
Lessee. Lessee shall have the right to remove any alteration or addition
installed by Lessee within ninety (90) days of the termination date of this
Lease; provided, however, Lessee shall restore and repair any damage caused to
the Property as a result of the installation, use or removal of Lessee’s
alterations or additions. Any of Lessee’s alterations or additions not removed
from the Property within

- 3 -



--------------------------------------------------------------------------------



 



    ninety (90) days of the termination of this Lease shall upon Lessor’s
election, in its sole discretion, become the property of Lessor without
compensation or reimbursement of any kind to Lessee.

7.   Damage to or Destruction of Property. In the event of damage to the
Pipeline during the term of this Lease, Lessee agrees to repair the Pipeline at
Lessee’s sole cost and expense as soon as practicable, such repair to be carried
out in accordance with industry standards and in compliance with all applicable
local, state and federal regulations.

8.   As Is, Where Is. Notwithstanding any other provision of this Lease or any
instrument executed pursuant hereto, the Property is leased to Lessee “AS IS,
WHERE IS” with all faults. Lessor hereby expressly disclaims and negates to
Lessee and all third parties all warranties, express or implied, as to any
matter whatsoever, including without limitation any implied or express warranty
of merchantability; fitness for a particular purpose; design; performance;
condition; class; maintenance or specification; quality of material or
workmanship of the Property; and the conformity of the Property to the
provisions and specifications of any purchase orders, contracts, or any laws or
regulations of any government or governmental agency. Lessee hereby agrees to
assume all risks associated with its operation and maintenance of the Property
throughout the term of this Lease.

9.   Release and Indemnification By Lessee. Lessee shall release, indemnify,
defend and hold harmless Lessor, its officers, agents and employees from any and
all claims, demands, causes of action, expenses (including, but not limited to,
attorneys fees, court costs and expenses), losses or liability of any nature
resulting from damage to the environment, property (including, but not limited
to, that of the Parties), injuries to or death of persons (including, but not
limited to, employees, contractors and agents of the Parties), or fines levied
by governmental entities where such claim, demand, cause of action, expense,
loss, liability, damage, injury, death or fine arises, directly or indirectly,
in connection with Lessee’s lease, use, operation, maintenance, repair,
modification or addition to or of the Property, except to the extent caused by
the sole negligence or willful misconduct of Lessor, its agents, servants,
employees or contractors.

10.   Release and Indemnification By Lessor. Lessor shall release, indemnify,
defend and hold harmless Lessee, its officers, agents and employees from any and
all claims, demands, causes of action, expenses (including, but not limited to,
attorneys fees, court costs and expenses) losses or liability of any nature
resulting from damage to the environment, property (including but not limited
to, that of the Parties), injuries to or death of persons (including but not
limited to, employees, contractors and agents of the Parties), or fines levied
by governmental entities where such claim, demand, cause of action, expense,
loss, liability, damage, injury, death or fine arises, directly or indirectly
(a) in connection with Lessor’s ownership and operation of the Property prior to
the Effective Date of this Lease, except to the extent caused by the negligence
or willful misconduct of Lessee, its

- 4 -



--------------------------------------------------------------------------------



 



    agents, servants, employees or contractors, and (b) to the extent caused by
the sole negligence or willful misconduct of Lessor, its agents, servants,
employees or contractors after the Effective Date of this Lease.

11.   Taxes and Fees. Lessor shall pay all real property taxes levied against
the Property, as well as all personal property taxes except for any relating to
Lessee’s modifications or additions to the Property (including, without
limitation, any compression facilities) which shall be paid by Lessee. Lessee
shall pay any use or occupation tax or license or permit fees that may be
payable because of Lessee’s use of or operations conducted on the Property.
Lessee shall pay any and all applicable taxes (including but not limited to ad
valorem taxes, excise taxes, sales taxes and value added taxes), fees,
assessments and charges with respect to the delivery, ownership, receipt,
handling, use, and storage of product in or moving through the Pipeline. In the
event that either Lessor or Lessee fails to pay the any taxes properly levied
against, and such taxes levied upon, assessed against, collected from or
otherwise imposed upon the other Party, the Party responsible for such taxes
shall immediately indemnify, protect, defend and hold the other harmless from
and against all such indemnified taxes, including any interest or penalties
associated therewith.   12.   Insurance.

  a.   It is expressly understood and agreed that Lessor shall have no
obligation to carry any insurance of any kind with respect to the Property or
the commodities carried therein. Unless the Parties hereto agree otherwise in
writing, Lessee will, at all times during the term of this lease, at is own
expense, carry and maintain or cause to be carried or maintained with reputable
insurance companies reasonably acceptable to Lessor, the following insurance
coverages and limits, at minimum:

                      Type of Insurance   Limits
 
  I.   Worker’s Compensation   Statutory Minimum Limits,
 
      Employer’s Liability   But not less than $500,000
 
           
 
  II.   Commercial General Liability including:   Combined Single Limit
 
      (a) Contractual Liability   $3,000,000 per occurrence
 
      (b) Property damage arising from losses resulting from explosion, collapse
or underground damage    
 
      (c) Products and completed operations    
 
      (d) Environmental Impairment    

- 5 -



--------------------------------------------------------------------------------



 



                           
 
  III.   Comprehensive Auto   Combined Single Limit
 
      Liability   $3,000,000
 
           
 
  IV.   Property Damage Insurance   Combined Single Limit
 
      For the Leased Pipeline   $4,000,000
 
           
 
  V.   Umbrella Liability in Excess of   Combined Single Limit
 
      I, II, III and IV above   $10,000,000

      Prior to the Effective Date, Lessee shall furnish shall furnish to Lessor
a certificate of insurance evidencing that such insurance is in force and
contains all the required endorsements.     b.   All policies except for
worker’s compensation in any way related to this Lease or the Property shall be
unqualifiedly endorsed specifically to name Lessor and its affiliates as
additional insureds and to provide that each underwriter waives its right of
subrogation against Lessor and its affiliates. All of the aforesaid policies
shall be further endorsed: (a) to provide that they are primary coverage and not
in excess of any other insurance available to Lessor and its affiliates, (b) to
provide that they are without rights of contribution from any other insurance
available to Lessor and its affiliates, (c) to contain cross liability and
severability of interest provisions, and to provide that no cancellation or
termination thereof or material adverse change therein, or any termination
arising due to a lapse for nonpayment of premium shall be effective against
Lessor or its affiliates unless at least thirty (30) days prior written notice
has been given to Lessor. Evidence of such specific endorsements shall be
furnished with Lessee’s certificate of insurance. Should Lessee fail to procure
or to maintain in force the insurance specified herein, Lessor may secure such
insurance, and the cost thereof shall be borne by Lessee.     c.   Lessee’s
compliance with the provisions of this Section 12 and the limits of liability
shown for each category of the insurance coverage to be provided by Lessee shall
not be deemed to constitute a limitation of Lessee’s liability for any claims or
actions or in any way limit, modify, or otherwise affect Lessee’s
indemnification obligations pursuant to this Lease. The insolvency, bankruptcy,
or failure of any insurance company carrying insurance for Lessee, for any
subcontractor of any tier of Lessee, or the failure of any insurance company to
pay claims occurring shall not be held to waive any of the provisions of the
contract.     d.   Lessee shall provide that any contractor or subcontractor
performing any work

- 6 -



--------------------------------------------------------------------------------



 



      related to this Lease or the Property, shall obtain insurance which
complies in all aspects with the provisions of this Section 12.

13.   Return of Property. On the expiration or termination of this Lease, Lessee
agrees to peacefully and quietly return and deliver possession to Lessor of the
Property and associated Rights-of-Way, (i) in good repair, condition, and
working order, ordinary wear and tear resulting from proper use excepted, and
(ii) free from all liens and encumbrances created by, through and under Lessee.
Lessee shall transfer to Lessor all maintenance records, DOT or FERC required
records, records of spills, releases or environmental incidents, and any and all
other records required to be kept by an operator of a pipeline. Lessee shall
promptly remove from the Pipeline all product owned by it or its shippers. Prior
to termination of this Lease and after purging the Pipeline of all products,
Lessee shall fill the Pipeline with nitrogen or make some other arrangement
acceptable to Lessor. If any such product is not removed within ninety
(90) calendar days following the termination of this Lease, Lessor may have such
product removed from the Pipeline and stored elsewhere at the sole cost and
expense of Lessee or otherwise sell such product at a public or private sale in
accordance with the applicable provisions of applicable Texas law, and all
proceeds from such sale after deducting the cost and expense of such sale and
any amounts owing to Lessor shall be given to Lessee, subject to any claims of
third parties. No claim for damages against Lessor or its agents, contractors or
employees shall be created or made on account of such removal or sale.

14.   Limitation of Repair Obligation. Notwithstanding the provisions of
Section 5c. and 7, or any other provision of this Lease, Lessee shall have no
obligation to repair any damage to the Property, or replace any portion of the
Property, regardless of the cause of the damage or destruction to the Property,
when it reasonably estimates that the cost of the repair or replacement would
exceed $50,000 provided that this limitation shall not apply to the extent that
the damage was caused by the negligence or willful misconduct of Lessee or its
contractor or to the extent that the damage is covered by insurance proceeds. If
Lessee elects not to repair or replace the Property in such event, it may
terminate this Lease upon thirty (30) days written notice to Lessor.

15.   Waiver. No delay or omission to exercise any right of one Party by the
other Party under this Lease shall be construed as a waiver of any such right or
as impairing any such right. Any waiver to one Party by the other Party of a
single breach or default shall not be construed as a waiver of any prior or
subsequent breach or default.

16.   Binding Effect. This Lease shall be binding on the Parties and their
respective permitted successors and assigns, and all stipulations, terms,
conditions, covenants, provisions or agreements in the Lease shall be made and
hereby are made covenants running with the land or any and all real property
included as part of the Property.

- 7 -



--------------------------------------------------------------------------------



 



17.   Severability. If any provision of this Lease is held invalid by a court of
competent jurisdiction, it shall be considered deleted from this Lease, but such
invalidity shall not affect the other provisions that can be given effect in the
absence of the invalid provisions.

18.   Entire Agreement. This Lease constitutes the entire agreement between the
Parties. This Lease shall not be amended except by written agreement signed by
both Parties.

19.   Headings. Headings or titles to sections or paragraphs of this Lease are
solely for the convenience of the Parties and shall have no effect whatsoever on
the interpretation of the provisions of this Lease.

20.   Governing Law. This Lease shall be governed by the laws of the State of
Texas, without regard to principles of conflicts of laws thereof.

21.   Inspection. Throughout the Term of this Lease, Lessee will permit, during
normal business hours, Lessor and its agents or representatives to inspect and
examine the Property and all records regarding Lessee’s use of the Property.  
22.   Assignment.

  a.   Lessee shall not assign or otherwise transfer its interest and
obligations under this Lease without the express written consent of Lessor.    
b.   If, for any reason, all or any portion of the right, title or interest of
Lessor in or to all or any portion of the Property is sold, assigned,
transferred or conveyed to any purchaser, assignee or transferee, this Lease
shall remain in full force and effect and the right, title and interest of said
purchaser, assignee or transferee in or to the Property shall be subject to all
of the terms of this Lease.

23.   Notices. All notices hereunder must be in and are effective upon receipt
thereof at the following addresses:

         
 
  LESSOR:   TE Products Pipeline Company, Limited Partnership
 
      1100 Louisiana Street, 10th Floor
 
      Houston, Texas 77002
 
      Attention: Vice-President, Refined Products
 
       
 
  LESSEE:   ENTERPRISE GC, L.P.
 
      1100 Louisiana Street, 10th Floor
 
      Houston, Texas 77002
Attention: Vice-President, NGL Assets

- 8 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party has caused this Lease to be executed on the date
indicated above.

          TE Products Pipeline Company, Limited Partnership
By:  TEPPCO GP, Inc., General Partner
 
       
By:
  /s/ S. N. Brown    
 
 
 
   
Name:
  S. N. Brown    
 
 

   
Title:
  Vice President    
 
 
 
   
 
        Enterprise GC. L.P.
By Enterprise Holding III, LLC, its general partner
 
       
By:
  /s/ Gil Radtke    
 
 
 
   
Name:
  Gil Radtke    
 
 
 
   
Title:
  Senior Vice President    
 
 
 
   

- 9 -